DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "circumference end portion" in claim 3 is unclear and renders the claim indefinite.  The term "circumference end portion" is not defined by the claim or the specification, that element is not shown in the drawings, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Additionally regarding claim 7, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budinsky, EP 2263916.
Regarding claim 1, Budinsky discloses a storage device for vehicle, comprising: one member (2) which can house an article on an inside; another member (15) attached to an outside of the one member in a state wherein at least one portion is superimposed; and a buffer material (11) which is disposed inside the one member and which abuts against the article to be housed, wherein the buffer material includes a buffer portion sandwiched between the one member and another member, and formed to extend at one portion (26) (Fig. 1-3; Eng. Trans.).
Regarding claim 2, Budinsky discloses the buffer portion (11) is disposed to project (26) to an outside through an opening portion provided in the one member (2) in a state wherein the buffer material is positioned and disposed inside the one member.
Regarding claim 3, Budinsky discloses in a state wherein the buffer material (11) is positioned and disposed inside the one member (2), the buffer portion is disposed to project to an outside through a circumference end portion (5) of the one member.

Regarding claim 5, Budinsky discloses the one member (2) includes a rib-shaped clamping projection (5) for sandwiching the buffer portion (11) between the one member and the another member (15).
Regarding claim 6, Budinsky discloses relative to the one member (2), the another member (15) is attached by an engagement between a convex portion and a concave portion (Fig. 2).
Regarding claim 7, Budinsky discloses the one member (2) is a case member including a storage space, the another member (15) is an outer member disposed on an external surface portion of the case member, and the buffer material (11) is a soft material disposed in the storage space (Eng. Trans.). 

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612